Exhibit 10.32

INTERNATIONAL FLAVORS & FRAGRANCES INC.

2010 Stock Award and Incentive Plan

Restricted Stock Units Agreement—Non-Employee Director

This Restricted Stock Units Agreement (the “Agreement”) confirms the grant on
                    , 20     (the “Grant Date”) by INTERNATIONAL FLAVORS &
FRAGRANCES INC., a New York corporation (the “Company”), to                     
(“Grantee”) of Restricted Stock Units (the “Units”), as follows:

Number granted:              Units (equal to $100,000 divided by the Fair Market
Value of one Share on                     , 20    ).

Units vest: All Units will vest on the third anniversary of the Grant Date,
                    , 20     (the “Stated Vesting Date”), if not previously
forfeited. In addition, the Units will become immediately vested upon a Change
in Control or upon the occurrence of certain events relating to termination of
service, in accordance with Section 4 hereof.

Settlement: Units granted hereunder will be settled by delivery of one share of
the Company’s Common Stock, par value $.12-1/2 per share, for each Unit being
settled. Such settlement of Units not otherwise forfeited shall occur promptly
upon the Grantee’s Termination of Service, except as otherwise provided in
Section 4(b) (relating to Units unvested at the time of Retirement) or Section 6
(relating to Change in Control and other cases). Any reference in this Agreement
to settlement “promptly” upon a settlement date requires that shares be
delivered no more than 60 days after the settlement date.

The Units are subject to the terms and conditions of the 2010 Stock Award and
Incentive Plan (the “Plan”), and this Agreement, including the Terms and
Conditions of Restricted Stock Units attached hereto. The number of Units and
the kind of shares deliverable in settlement of Units are subject to adjustment
in accordance with Section 5 hereof and Section 11(c) of the Plan.

Grantee acknowledges and agrees that (i) Units are nontransferable, except as
provided in Section 3 hereof and Section 11(b) of the Plan, (ii) Units are
subject to forfeiture in the event of Grantee’s Termination of Service in
certain circumstances prior to vesting, as specified in Section 4 hereof,
(iii) sales of shares delivered in settlement of Units will be subject to the
Company’s policies regulating trading by directors and (iv) a copy of the Plan
and related prospectus have previously been delivered to Grantee or are being
delivered to Grantee.

IN WITNESS WHEREOF, INTERNATIONAL FLAVORS & FRAGRANCES INC. has caused this
Agreement to be executed by its officer thereunto duly authorized, and Grantee
has duly executed this Agreement, by which each has agreed to the terms of this
Agreement.

 

    INTERNATIONAL FLAVORS & FRAGRANCES INC.

 

    By:  

 

Name:       Name:       Title:     Attest:      

 

      Assistant Secretary



--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

The following Terms and Conditions apply to the Units granted to Grantee by
INTERNATIONAL FLAVORS & FRAGRANCES INC. (the “Company”), as specified in the
Restricted Stock Units Agreement (of which these Terms and Conditions form a
part). Certain terms of the Units, including the number of Units granted,
vesting date(s) and settlement date, are set forth on the preceding pages.

1. General. The Units are granted to Grantee under the Company’s 2010 Stock
Award and Incentive Plan (the “Plan”), a copy of which, along with other
documents constituting the “prospectus” for the Plan, have previously been
delivered to Grantee or are being delivered to Grantee. All of the applicable
terms, conditions and other provisions of the Plan are incorporated by reference
herein. Capitalized terms used in this Agreement but not defined herein shall
have the same meanings as in the Plan. If there is any conflict between the
provisions of this document and mandatory provisions of the Plan, the provisions
of the Plan govern. By accepting the grant of the Units, Grantee agrees to be
bound by all of the terms and provisions of the Plan (as presently in effect or
later amended), the rules and regulations under the Plan adopted from time to
time, and the decisions and determinations of the Company’s Compensation
Committee of the Company’s Board of Directors (the “Committee”) made from time
to time, provided that no such Plan amendment, rule or regulation or Committee
decision or determination shall materially and adversely affect the rights of
the Grantee with respect to outstanding Units.

2. Account for Grantee. The Company shall maintain a bookkeeping account for
Grantee (the “Account”) reflecting the number of Units then credited to Grantee
hereunder as a result of such grant of Units.

3. Nontransferability. Until Units become settleable in accordance with the
terms of this Agreement, Grantee may not transfer Units or any rights hereunder
to any third party other than by will or the applicable laws of descent and
distribution, except for transfers to a Beneficiary or otherwise if and to the
extent permitted by the Company and subject to the conditions under
Section 11(b) of the Plan.

4. Termination Provisions. The following provisions will govern the vesting and
forfeiture of the Units in the event of Grantee’s Termination of Service (as
defined below), unless otherwise determined by the Committee (subject to
Section 8(a) hereof):

(a) Death or Disability. In the event of Grantee’s death or Termination of
Service due to Disability (as defined below), all of the Units, to the extent
then outstanding but not previously vested, will vest and become non-forfeitable
immediately, and such Units, together with any then-outstanding Units that
previously became vested and non-forfeitable, will be settled as promptly as
practicable thereafter if not previously settled.

(b) Retirement. In the event of Grantee’s Termination of Service due to
Retirement (as defined below), the Units, to the extent outstanding and whether
or not previously vested or otherwise forfeited, will continue to be outstanding
(i.e., will not be forfeited and, in that respect, will be deemed vested) and
will be settled at the time the Units would have become vested if Grantee had
not Retired or earlier as provided under Section 4(a) or Section 6. Then
outstanding Units that became vested and non-forfeitable prior to Retirement
will be settled as promptly as practicable following Retirement, if not
previously settled.

(c) Other Terminations. In the event of Grantee’s Termination of Service for any
reason other than death, Disability, or Retirement, any then-outstanding Units
not vested at the date of Termination of Service will be forfeited, and Units
that became vested and non-forfeitable prior to Termination of Service will be
settled promptly following Termination, if not previously settled.

(d) Certain Definitions. The following definitions apply for purposes of this
Agreement:

(i) “Disability” means Grantee’s physical or mental impairment which is expected
to be of long-duration and which renders Grantee unable to perform his or her
duties as a director. Determination of Disability will be in the sole discretion
of the Board.



--------------------------------------------------------------------------------

(ii) “Retirement” means retirement after attaining age 62.

(iii) “Termination of Service” means the event by which Grantee ceases to be a
director of the Company, provided that such event constitutes a separation from
service within the meaning of Treasury Regulation § 1.409A-1(h).

5. Dividends and Adjustments.

(a) Dividends. No dividends or dividend equivalents will be credited or paid on
any unvested Units. Units that, at the relevant dividend record date that occurs
before the issuance of shares in settlement of Units, previously have been
vested (i.e., Units deferred as to settlement under Section 6), shall be
entitled to credits equivalent to dividends that would have been paid if the
Units had been outstanding shares at such record date. The form and timing of
such payments will be in the discretion of the Committee.

(b) Adjustments. The number of Units credited to Grantee’s Account and/or the
property deliverable upon settlement of Units shall be appropriately adjusted,
in order to prevent dilution or enlargement of Grantee’s rights with respect to
Units in connection with, or to reflect any changes in the number and kind of
outstanding shares of Common Stock resulting from, any corporate transaction or
event referred to in the first sentence of Section 11(c) of the Plan (this
provision takes precedence over Section 5(a) in the case of a large and
non-recurring cash dividend or any non-cash dividend).

(c) Risk of Forfeiture and Settlement of Units Resulting from Adjustments. Units
(and other property deliverable in settlement of Units) which directly or
indirectly result from adjustments to a Unit granted hereunder shall be subject
to the same risk of forfeiture as applies to the granted Unit and will be
settled at the same time as the granted Unit.

6. Deferral of Settlement; Compliance with Section 409A. Terms relating to the
settlement of Units shall comply with the requirements under Section 409A of the
Internal Revenue Code (the “Code”). Units will be subject to accelerated
settlement under Section 9(a) of the Plan or otherwise upon a Change in Control
only if the Change in Control constitutes a change in the ownership or effective
control of the corporation or in the ownership of a substantial portion of the
assets of the corporation within the meaning of Section 409A(a)(2)(A)(v). Other
provisions of this Agreement notwithstanding, under U.S. federal income tax laws
and Treasury Regulations (including proposed regulations) as presently in effect
or hereafter implemented, (i) if the timing of any distribution in settlement of
Units would result in Grantee’s constructive receipt of income relating to the
Units prior to such distribution, the date of distribution will be the earliest
date after the specified date of distribution that distribution could occur
under Treasury Regulation § 1.409A-3 and can be effected without resulting in
such constructive receipt; and (ii) any rights of Grantee or retained authority
of the Company with respect to Units hereunder shall be automatically modified
and limited to the extent necessary so that Grantee will not be deemed to be in
constructive receipt of income relating to the Units prior to the distribution
and so that Grantee shall not be subject to any penalty under Section 409A. In
this regard, the Company shall have no retained discretion to accelerate the
settlement of the Units beyond that permitted under Code Section 409A without
triggering any tax penalty.

7. Other Terms Relating to Units.

(a) Fractional Units and Shares. The number of Units credited to Grantee’s
Account shall include fractional Units, if any, calculated to at least three
decimal places, unless otherwise determined by the Committee. Unless settlement
is effected through a third-party broker or agent that can accommodate
fractional shares (without requiring issuance of a fractional share by the
Company), upon settlement of the Units Grantee shall be paid, in cash, an amount
equal to the value of any fractional share that would have otherwise been
deliverable in settlement of such Units.



--------------------------------------------------------------------------------

(b) Taxes. Grantee shall be responsible for any income taxes and other taxes
resulting from the grant, vesting or settlement of Units.

(c) Statements. An individual statement of each Grantee’s Account may be issued
to Grantee at such times as may be determined by the Company. Such a statement
shall reflect the number of Units credited to Grantee’s Account, transactions
therein during the period covered by the statement, and other information deemed
relevant by the Committee. Such a statement may be combined with or include
information regarding other plans and compensatory arrangements for non-employee
directors. Any statement containing an error shall not, however, represent a
binding obligation to the extent of such error.

(d) Grantee Consent. By signing this Agreement, Grantee voluntarily acknowledges
and consents to the collection, use, processing and transfer of personal data as
described in this Section 7(d). Grantee is not obliged to consent to such
collection, use, processing and transfer of personal data; however, failure to
provide the consent may affect Grantee’s ability to participate in the Plan. The
Company and its subsidiaries hold, for the purpose of managing and administering
the Plan, certain personal information about Grantee, including Grantee’s name,
home address and telephone number, date of birth, social security number or
other Grantee identification number, salary, nationality, job title, any shares
of stock or directorships held in the Company, and details of all options or any
other entitlement to shares of stock awarded, canceled, purchased, vested,
unvested or outstanding in Grantee’s favor (“Data”). The Company and/or its
subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of Grantee’s participation in the
Plan and the Company and/or any of its subsidiaries may each further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. Grantee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of shares on Grantee’s
behalf to a broker or other third party with whom Grantee may elect to deposit
any shares acquired pursuant to the Plan. Grantee may, at any time, review Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting the Company; however, withdrawing consent may affect
Grantee’s ability to participate in the Plan.

(e) Consent to Electronic Delivery. Grantee hereby consents to electronic
delivery of the Plan, the Prospectus for the Plan and other documents related to
the Plan (collectively, the “Plan Documents”). The Company will deliver the Plan
documents electronically to Grantee by e-mail, by posting such documents on its
intranet website or by another mode of electronic delivery as determined by the
Company in its sole discretion. The Company may send to the Grantee an e-mail
announcement when a new plan document is available electronically for Grantee’s
review, download or printing and may provide instructions on where the plan
document can be found. Unless otherwise specified in writing to the Company,
Grantee will not incur any costs for receiving the plan documents electronically
through the Company’s computer network. Grantee will have the right to receive
paper copies of any plan document by sending a written request for a paper copy
to the address specified in Section 8(e) hereof. Grantee’s consent to electronic
delivery of the plan documents will be valid and remain effective until the
earlier of (i) the termination of Grantee’s participation in the Plan and
(ii) the withdrawal of Grantee’s consent to electronic delivery of the Plan
documents. The Company acknowledges and agrees that Grantee has the right at any
time to withdraw his or her consent to electronic delivery of the Plan documents
by sending a written notice of withdrawal to the address specified in
Section 8(e) hereof. If Grantee withdraws his or her consent to electronic
delivery, the Company will resume sending paper copies of the Plan documents
within ten (10) business days of its receipt of the withdrawal notice. Grantee
acknowledges that he or she is able to access, view and retain an e-mail
announcement informing Grantee that the Plan documents are available in either
HTML, PDF or such other format as the company determines in sole discretion.



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. This
Agreement constitutes the entire agreement between the parties with respect to
the Units, and supersedes any prior agreements or documents with respect
thereto. No amendment or alteration of this Agreement which may impose any
additional obligation upon the Company shall be valid unless expressed in a
written instrument duly executed in the name of the Company, and no amendment,
alteration, suspension or termination of this Agreement which may materially
impair the rights of Grantee with respect to the Units shall be valid unless
expressed in a written instrument executed by Grantee.

(b) No Promise of Continued Service as Director. The Units and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Grantee has a right to continue as a director of the
Company for any period of time, or at any particular rate of compensation.

(c) Unfunded Plan. Any provision for distribution in settlement of Grantee’s
Account hereunder shall be by means of bookkeeping entries on the books of the
Company and shall not create in Grantee any right to, or claim against any,
specific assets of the Company, nor result in the creation of any trust or
escrow account for Grantee. With respect to Grantee’s entitlement to any
distribution hereunder, Grantee shall be a general creditor of the Company.

(d) Governing Law. THE VALIDITY, CONSTRUCTION, AND EFFECT OF THIS AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS (INCLUDING THOSE GOVERNING
CONTRACTS) OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAW.

(e) Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at 521 West 57th Street, New York, NY 10019, attention:
Corporate Secretary, and any notice to the Grantee shall be addressed to the
Grantee at Grantee’s address as then appearing in the records of the Company.